Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of October 27,
2020, by and among Callaway Golf Company, a Delaware corporation (the
“Company”), Topgolf International, Inc., a Delaware corporation (“Topgolf”), and
each of the Persons listed on Schedule A hereto, together with any of such
Persons’ permitted transferees that have been assigned such Persons’ rights
pursuant to the terms of this Agreement, each of which is referred to in this
Agreement as a “Holder”.

RECITALS

WHEREAS, the Company and Topgolf are party to that certain Agreement and Plan of
Merger, dated as of October 27, 2020 (as it may be amended, supplemented,
restated or otherwise modified from time to time, the “Merger Agreement”), by
and among the Company, Topgolf and 51 Steps, Inc., a Delaware corporation
(“Merger Sub”), pursuant to which (i) Merger Sub will merge with and into
Topgolf, with Topgolf being the surviving entity and a wholly-owned subsidiary
of the Company (the “Merger”), and (ii) by virtue of the Merger, former
stockholders of Topgolf will receive newly issued shares of Common Stock, par
value $0.01 per share, of the Company (“Common Stock”);

WHEREAS, upon the consummation of the transactions contemplated by the Merger
Agreement, the Holders, each of which is currently a stockholder of Topgolf,
will become stockholders of the Company and will cease to be stockholders of
Topgolf; and

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the parties hereto desire to enter into this Agreement, to be
effective upon the consummation of the Merger.

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS.

For purposes of this Agreement:

1.1 “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including, without limitation, any general partner,
managing member, officer or director of such Person or any venture capital fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

1.2 “Damages” means any loss, damage or liability to which a party hereto may
become subject under the Securities Act, the Exchange Act, or other federal or
state law, insofar as such



--------------------------------------------------------------------------------

loss, damage or liability (or any action in respect thereof) arises out of or is
based upon: (i) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement of the Company, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law.

1.3 “Demand Registration Request” means a request by certain Holders to file a
Form S-1 or Form S-3 registration statement pursuant to Section 2.1(a) or (b).

1.4 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

1.5 “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or other benefit plan; (ii) a registration relating to
an SEC Rule 145 transaction; (iii) a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities;
(iv) a registration relating to a dividend reinvestment plan; or (v) a
registration in which the only Common Stock being registered is Common Stock
issuable (A) upon conversion of debt securities that are also being registered
or (B) upon the exercise of rights in connection with a rights offering.

1.6 “Excluded Stock” means any Common Stock received by the Holders as Series F
Per Share Consideration, Series G Per Share Consideration or Series H Per Share
Consideration (in each case as defined in the Merger Agreement). It is
understood and agreed that the number of shares of Excluded Stock that each
Holder receives in the Merger will be reflected on Schedule B hereto upon the
consummation of the Merger.

1.7 “Form S-1” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.

1.8 “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

1.9 “Holder” means any holder of Registrable Securities who is a party to this
Agreement.

1.10 “Immediate Family Member” means a child, spouse, or any other direct lineal
descendant, including adoptive relationships, of a natural person referred to
herein.

1.11 “Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.

 

2



--------------------------------------------------------------------------------

1.12 “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

1.13 “Registrable Securities” means (i) any Common Stock received by the Holders
in the Merger; and (ii) any Common Stock issued as (or issuable upon the
conversion, exercise or exchange (in each case, directly or indirectly) of any
warrant, right, or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
shares referenced in clause (i); excluding in all cases, however, (A) any
Registrable Securities sold or otherwise transferred by a Person in a
transaction in which the applicable rights under this Agreement are not assigned
pursuant to Section 6.1 and (B) any Registrable Securities that are freely
saleable without registration and without restrictions or limitations on volume,
or manner of sale or otherwise under SEC Rule 144.

1.14 “Registrable Securities then outstanding” means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
(directly or indirectly) pursuant to then exercisable and/or convertible
securities that are Registrable Securities.

1.15 “SEC” means the Securities and Exchange Commission.

1.16 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.

1.17 “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.

1.18 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

1.19 “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Section 3.3.

ARTICLE II.

REGISTRATION RIGHTS.

The Company covenants and agrees as follows:

2.1 Demand Registration.

(a) Form S-1 Demand. If at any time after one hundred eighty (180) days after
the consummation of the Merger, the Company receives a request from Holders of
at least fifteen percent (15%) of the Registrable Securities then outstanding
that the Company file a Form S-1 registration statement with respect to
outstanding Registrable Securities of such Holders having an anticipated
aggregate offering price, net of Selling Expenses, of at least ten million
dollars ($10,000,000), then the Company shall (i) within ten (10) days after the
date such request is given, give notice thereof (the “Demand Notice”) to all
Holders other than the Initiating Holders; and (ii) as soon as reasonably
practicable, and in any event within sixty (60) days after the date such request
is given by the Initiating Holders, file a Form S-1 registration statement under
the

 

3



--------------------------------------------------------------------------------

Securities Act covering all Registrable Securities that the Initiating Holders
requested to be registered and any additional Registrable Securities requested
to be included in such registration by any other Holders, as specified by notice
given by each such Holder to the Company within ten (10) days of the date the
Demand Notice is given, and in each case, subject to the limitations of
Section 2.1(f) and Section 2.3.

(b) Form S-3 Demand. If at any time after one hundred eighty (180) days after
the consummation of the Merger (i) the Company is eligible to use a Form S-3
registration statement and (ii) the Company receives a request from Holders of
at least (1) with respect to the first request pursuant to this Section 2.1(b),
twelve and one-half percent (12.5%) of the Registrable Securities then
outstanding and (2) with respect each subsequent request pursuant to this
Section 2.1(b), seven and one-half percent (7.5%) of the Registrable Securities
then outstanding that the Company file a Form S-3 registration statement with
respect to outstanding Registrable Securities of such Holders having an
anticipated aggregate offering price, net of Selling Expenses, of at least ten
million dollars ($10,000,000), then the Company shall (A) within ten (10) days
after the date such request is given, give a Demand Notice to all Holders other
than the Initiating Holders; and (B) as soon as reasonably practicable, and in
any event within thirty (30) days after the date such request is given by the
Initiating Holders, file a Form S-3 registration statement under the Securities
Act, or any similar short-form registration which may be available to the
Company under the Securities Act (including, without limitation, a
post-effective amendment or prospectus supplement in respect thereof), covering
all Registrable Securities requested to be included in such registration by any
other Holders, as specified by notice given by each such Holder to the Company
within ten (10) days of the date the Demand Notice is given, and in each case,
subject to the limitations of Section 2.1(f) and Section 2.3.

(c) Shelf Registration. At any time that the Company is eligible to use a
registration statement on Form S-3 or the then appropriate form for an offering
to be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act or any successor rule thereto (a “Shelf Registration Statement”),
any Demand Registration Request properly made pursuant to Section 2.1(a) or
Section 2.1(b) may request that the Company register Registrable Securities
under a Shelf Registration Statement, and the Company shall use its reasonable
best efforts to cause such Shelf Registration Statement to be declared effective
by the SEC as soon as is reasonably practicable, and in any event within sixty
(60) days after the initial filing thereof. In such case, and notwithstanding
anything to the contrary in Section 2.1(a) and Section 2.1(b): (i) all of the
Registrable Securities subject to the applicable Demand Registration Request
shall be registered on a Shelf Registration Statement or at the Company’s
election, if the Company is a well-known seasoned issuer (as defined in Rule 405
under the Securities Act) (a “WKSI”), an automatic shelf registration statement
(as defined in Rule 405 under the Securities Act) (an “Automatic Shelf
Registration Statement”); and (ii) the Shelf Registration Statement or Automatic
Shelf Registration Statement shall cover any distribution methods reasonably
requested by any Holder. For the avoidance of doubt, any registration on a Shelf
Registration Statement or Automatic Shelf Registration Statement may be
effected, to the extent available to the Company, by filing a post-effective
amendment or prospectus supplement to an existing registration statement of the
Company.

(d) Shelf Takedowns. At any time that a Shelf Registration Statement is
effective, if a Holder of Registrable Securities covered by such Shelf
Registration Statement

 

4



--------------------------------------------------------------------------------

delivers a notice to the Company (a “Shelf Takedown Notice”) stating that such
Holder intends to effect an offering of all or part of its Registrable
Securities included in such Shelf Registration Statement (a “Shelf Takedown”)
and the Company is eligible to use such Shelf Registration Statement for such
Shelf Takedown, then the Company shall take all actions reasonably required,
including amending or supplementing (a “Shelf Supplement”) such Shelf
Registration Statement or prospectus, to enable such Registrable Securities to
be offered and sold as contemplated by such Shelf Takedown Notice. Each Shelf
Takedown Notice shall specify the number of Registrable Securities to be offered
and sold under the Shelf Takedown. Except in connection with a Shelf Takedown
Block Trade (as defined below), upon receipt of a Shelf Takedown Notice, the
Company shall promptly (but in no event later than two (2) business days after
receipt of a Shelf Takedown Notice) deliver notice of such Shelf Takedown Notice
to all other holders of Registrable Securities registered on such Shelf
Registration Statement who shall then have seven (7) days from the date such
notice is given to notify the Company in writing of their desire to be included
in such Shelf Takedown. The Company shall prepare and file with the SEC a Shelf
Supplement as soon as practicable after the date on which it received the Shelf
Takedown Notice and, if such Shelf Supplement is an amendment to such Shelf
Registration Statement, shall use its reasonable best efforts to cause such
Shelf Supplement to be declared effective by the SEC as soon as practicable
thereafter.

(e) Shelf Takedown Block Trade. Notwithstanding anything to the contrary in
Section 2.1(d), if an institutional Holder wishes to engage in an underwritten
block trade off of a Shelf Takedown (a “Shelf Takedown Block Trade”), then
notwithstanding the foregoing time periods, the Holder shall notify the Company
and each of the other institutional Holders of the Shelf Takedown Block Trade by
10:00 a.m. Pacific Time on the day such offering is to commence and such other
Holders must elect whether or not to participate by noon Pacific Time the day
such offering is to commence, and the Company shall as promptly as reasonably
practicable use its commercially reasonable efforts (including co-operating with
such Holder with respect to the provision of necessary information) to
facilitate such Shelf Takedown Block Trade (which may close as early as two
(2) business days after the date it commences), provided that the Holder
requesting such Shelf Takedown Block Trade shall use commercially reasonable
efforts to work with the Company and the underwriters prior to making such
request in order to facilitate preparation of the registration statement,
prospectus and other offering documentation related to such Shelf Takedown Block
Trade.

(f) Deferral. Notwithstanding the foregoing obligations, if the Company
furnishes to Holders requesting a registration pursuant to this Section 2.1 a
certificate signed by the Company’s chief executive officer or chief financial
officer stating that in the good faith judgment of the Company’s Board of
Directors it would be materially detrimental to the Company and its stockholders
for such registration statement to be filed and it is therefore necessary to
defer the filing of such registration statement, because such action would:
(i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) require
premature disclosure of material non-public information that the Company has a
bona fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, then the Company shall have the right to defer taking action with respect
to such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than sixty
(60) days after the request of the Initiating Holders is given;

 

5



--------------------------------------------------------------------------------

provided, however, that the Company may not invoke this right more than twice in
any twelve (12) month period; and provided further that the Company shall not
register any securities for its own account or that of any other stockholder
during such sixty (60) day period other than an Excluded Registration.

(g) Exception for Company Registrations. The Company shall not be obligated to
effect, or to take any action to effect, any registration pursuant to
Section 2.1(a) (i) during the period that is sixty (60) days before the
Company’s good faith estimate of the date of filing of, and ending on a date
that is one hundred eighty (180) days after the effective date of, a
Company-initiated registration, provided, that the Company is actively employing
in good faith commercially reasonable efforts to cause such registration
statement to become effective; (ii) after the Company has effected two
(2) registrations pursuant to Section 2.1(a); (iii) if the Initiating Holders
propose to dispose of Registrable Securities that may be registered on Form S-3
rather than Form S-1 pursuant to a request made pursuant to Section 2.1(b); or
(iv) if the Company has effected a registration within the six (6) month period
immediately preceding the date of such request. The Company shall not be
obligated to effect, or to take any action to effect, any registration pursuant
to Section 2.1(b) (i) during the period that is thirty (30) days before the
Company’s good faith estimate of the date of filing of, and ending on the date
that is ninety (90) days after the effective date of, a Company-initiated
registration, provided, that the Company is actively employing in good faith
commercially reasonable efforts to cause such registration statement to become
effective; (ii) after the Company has effected six (6) registrations pursuant to
Section 2.1(b); or (iii) if the Company has effected a registration within the
six (6) month period immediately preceding the date of such request.
Notwithstanding the foregoing, the Company shall not be obligated to effect, or
to take any action to effect, more than an aggregate of six (6) registrations
pursuant to Section 2.1(a) and Section 2.1(b). A registration shall not be
counted as “effected” for purposes of this Section 2.1(g) until such time as the
applicable registration statement has been declared effective by the SEC, unless
the Initiating Holders withdraw their request for such registration, elect not
to pay the registration expenses therefor, and forfeit their right to one
(1) demand registration statement pursuant to Section 3.3, in which case such
withdrawn registration statement shall be counted as “effected” for purposes of
this Section 2.1(g).

2.2 Piggyback Registration. If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its securities under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, as soon as reasonably practicable,
give each Holder notice of such registration. Upon the request of each Holder
given within twenty (20) days after such notice is given by the Company, the
Company shall, subject to the provisions of Section 2.3, cause to be registered
all of the Registrable Securities that each such Holder has requested to be
included in such registration. The Company shall have the right to terminate or
withdraw any registration initiated by it under this Section 2.2 before the
effective date of such registration, whether or not any Holder has elected to
include Registrable Securities in such registration, and each Holder of
Registrable Securities shall be permitted to withdraw all or part of such
Holder’s Registrable Securities from any registration initiated by the Company
under this Section 2.2 by giving written notice to the Company of such request
to withdraw at any time prior to the effective date of such registration. The
expenses (other than Selling Expenses) of such withdrawn registration shall be
borne by the Company in accordance with Section 3.3. For

 

6



--------------------------------------------------------------------------------

the avoidance of doubt, any registration effected pursuant to Section 2.2 hereof
shall not be counted as “effected” for purposes of Section 2.1(g).

2.3 Underwriting Requirements.

(a) If, pursuant to Section 2.1, the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwritten
offering (each, an “Underwritten Demand Registration”), they shall so advise the
Company as a part of their request made pursuant to Section 2.1, and the Company
shall include such information in the Demand Notice; provided, that the Holders
shall not be entitled to effect more than two (2) Underwritten Demand
Registrations pursuant to the terms of this Agreement. The underwriter will be
selected by the Company and shall be reasonably acceptable to a majority in
interest of the Initiating Holders; provided, however, that in the case of a
Shelf Takedown Block Trade, a majority in interest of the Initiating Holders can
select the underwriter, provided the selected underwriter is reasonably
acceptable to the Company. In such event, the right of any Holder to include
such Holder’s Registrable Securities in such registration shall be conditioned
upon such Holder’s participation in such underwritten offering and the inclusion
of such Holder’s Registrable Securities in the underwritten offering to the
extent provided herein. All Holders proposing to distribute their securities
through such underwritten offering shall (together with the Company as provided
in Section 3.1(e)) enter into an underwriting agreement in customary form with
the underwriter(s) selected for such underwritten offering. Notwithstanding any
other provision of this Section 2.3, if the underwriter advises the Initiating
Holders in writing that marketing factors require a limitation on the number of
shares to be offered in an underwritten offering, then the Initiating Holders
shall so advise all Holders of Registrable Securities that otherwise would be
included in such underwritten offering pursuant hereto, and the number of
Registrable Securities that may be included in the underwritten offering shall
be allocated among such Holders of Registrable Securities, including the
Initiating Holders, in proportion (as nearly as practicable) to the number of
Registrable Securities owned by each Holder or in such other proportion as shall
mutually be agreed to by all such selling Holders; provided, however, that the
number of Registrable Securities held by the Holders to be included in such
underwritten offering shall not be reduced unless all other securities are first
entirely excluded from such underwritten offering.

(b) In connection with any underwritten offering of shares of the Company’s
capital stock pursuant to Section 2.2 (each, an “Underwritten Registration”),
the Company shall not be required to include any of the Holders’ Registrable
Securities in such underwriting unless the Holders accept the terms of the
underwriting as agreed upon between the Company and its underwriters, and then
only in such quantity as the underwriters in their sole discretion determine
will not jeopardize the success of the offering by the Company. If the total
number of securities, including Registrable Securities, requested by
stockholders to be included in such offering exceeds the number of securities to
be sold (other than by the Company) that the underwriters in their reasonable
discretion determine is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters and the
Company in their sole discretion determine will not jeopardize the success of
the offering. If the underwriters determine that less than all of the
Registrable Securities requested to be registered can be included in such
offering, then the Registrable Securities that are included in such offering
shall be allocated among the selling Holders in proportion (as nearly as
practicable) to the number of Registrable Securities

 

7



--------------------------------------------------------------------------------

owned by each selling Holder or in such other proportions as shall mutually be
agreed to by all such selling Holders. Notwithstanding the foregoing, in no
event shall (i) the number of Registrable Securities included in the offering be
reduced unless all other securities (other than securities to be sold by the
Company) are first entirely excluded from the offering, or (ii) the number of
Registrable Securities included in the offering be reduced below thirty percent
(30%) of the total number of securities included in such offering. For purposes
of the provisions in Section 2.3(a) and in this Section 2.3(b) concerning
apportionment, for any selling Holder that is a partnership, limited liability
company, or corporation, the partners, members, retired partners, retired
members, stockholders, and Affiliates of such Holder, or the estates and
Immediate Family Members of any such partners, retired partners, members, and
retired members and any trusts for the benefit of any of the foregoing Persons,
shall be deemed to be a single “selling Holder,” and any pro rata reduction with
respect to such “selling Holder” shall be based upon the aggregate number of
Registrable Securities owned by all Persons included in such “selling Holder,”
as defined in this sentence.

ARTICLE III.

FACILITATING REGISTRATIONS AND OFFERINGS.

3.1 Obligations of the Company. Whenever required under Section 2 to effect the
registration of any Registrable Securities, the Company shall, as promptly as
reasonably practicable:

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities, use its commercially reasonable efforts to cause such
registration statement to become effective and keep such registration statement
effective for a period of up to one hundred twenty (120) days or, if earlier,
until the distribution contemplated in the registration statement has been
completed; provided, however, that (i) such one hundred twenty (120) day period
shall be extended for a period of time equal to the period the Holder refrains,
at the request of an underwriter of Common Stock (or other securities) of the
Company, from selling any securities included in such registration, and (ii) in
the case of a Shelf Registration Statement filed pursuant to Section 2.1(c),
subject to compliance with applicable SEC rules, the Company shall be required
to keep the registration statement continuously effective until all such
Registrable Securities are sold, including, for the avoidance of doubt,
preparing and filing with the SEC such amendments, including post-effective
amendments, and supplements, or otherwise updating, renewing, refiling or
replacing any Shelf Registration Statement and Automatic Shelf Registration
Statement, as applicable, in the event necessary to maintain the registration of
all Registrable Securities and keeping such new Shelf Registration Statement
continuously effective and in compliance with the provisions of the Securities
Act until all such Registrable Securities have been sold;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

(c) furnish to the selling Holders such numbers of copies of a prospectus,
including any preliminary prospectus, as required by the Securities Act, and
such other

 

8



--------------------------------------------------------------------------------

documents as the Holders may reasonably request in order to facilitate their
disposition of their Registrable Securities; provided, however, that the
availability of such documentation on the SEC’s Electronic Data Gathering,
Analysis, and Retrieval system or such successor system (“EDGAR”) shall satisfy
such delivery requirement hereunder;

(d) use its commercially reasonable efforts to register and qualify the
Registrable Securities covered by such registration statement under such other
securities or blue-sky laws of such jurisdictions as shall be reasonably
requested by the selling Holders; provided that the Company shall not be
required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

(f) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

(h) in the case of an Underwritten Demand Registration, promptly make available
for inspection by the selling Holders, any underwriter(s) participating in any
disposition pursuant to such registration statement, and any attorney or
accountant or other agent retained by any such underwriter or selected by the
selling Holders, all financial and other records, pertinent corporate documents,
and properties of the Company, and cause the Company’s officers, directors,
employees, and independent accountants to supply all information reasonably
requested by any such seller, underwriter, attorney, accountant, or agent, in
each case, as is reasonably necessary or advisable to verify the accuracy of the
information in such registration statement and to conduct appropriate due
diligence in connection therewith;

(i) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;

(j) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus;

(k) advise each selling Holder, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of such registration statement or the initiation or threatening of
any proceeding for such purpose and promptly use its reasonable best efforts to
prevent the issuance of any stop order or to obtain its withdrawal if such stop
order should be issued;

 

9



--------------------------------------------------------------------------------

(l) in connection with an Underwritten Demand Registration, upon request, obtain
a “comfort” letter from the Company’s independent registered public accountants
for delivery to the managing underwriter(s), in customary form and covering such
matters of the type customarily covered by “comfort” letters as the managing
underwriter(s) may reasonably request, and reasonably satisfactory to a
majority-in-interest of the selling Holders;

(m) in connection with an Underwritten Demand Registration, if the registration
involves the registration of Registrable Securities with an anticipated
aggregate offering price, net of Selling Expenses, of at least ten million
dollars ($10,000,000), use its reasonable efforts to make available senior
executives of the Company to participate in customary “road show” presentations
that may be reasonably requested by the managing underwriter(s);

(n) in connection with an Underwritten Demand Registration, upon request, obtain
an opinion or opinions from counsel for the Company (including outside counsel)
for delivery to the managing underwriter(s), in customary form, scope and
substance, which opinions shall satisfy the requirements under the applicable
underwriting agreement; and

(o) otherwise, in good faith, cooperate reasonably with, and take such customary
actions as may reasonably be requested by the selling Holders, in connection
with such registration, including, without limitation, making available senior
executives of the Company to participate in any due diligence sessions that may
be reasonably requested by the managing underwriter(s) in an Underwritten Demand
Registration.

To the extent the Company is a WKSI at the time any Demand Registration Request
is submitted to the Company and the Company elects to file an Automatic Shelf
Registration Statement, if the Company does not pay the filing fee covering the
Registrable Securities at the time the Automatic Shelf Registration Statement is
filed, the Company agrees to pay such fee at such time or times as the
Registrable Securities are to be sold. To the extent required in order to
maintain an effective Automatic Shelf Registration Statement covering the
Registrable Securities, the Company shall file a new Automatic Shelf
Registration Statement covering the Registrable Securities. If at any time when
the Company is required to re-evaluate its WKSI status the Company determines
that it is not a WKSI and the Automatic Shelf Registration Statement is no
longer available to be used to sell Registrable Securities, the Company shall
use its reasonable best efforts to file a new Shelf Registration Statement and
keep such Shelf Registration Statement effective during the period during which
such registration statement is required to be kept effective.

If the Company files any Automatic Shelf Registration Statement for the benefit
of the holders of any of its securities other than the Holders, the Company
agrees that, if it is eligible to rely on Rule 430B, it shall include such
disclosures as may be required by Rule 430B in order to ensure that the Holders
may be added to such Automatic Shelf Registration Statement at a later time
through the filing of a prospectus supplement rather than a post-effective
amendment.

3.2 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to Article II or Article III hereof with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of

 

10



--------------------------------------------------------------------------------

disposition of such securities as is reasonably required to effect the
registration of such Holder’s Registrable Securities.

3.3 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Article II or Article III hereof, including, but not limited to, all
registration, filing, and qualification fees; printers’ and accounting fees;
fees and disbursements of counsel for the Company; and the reasonable fees and
disbursements of (i) one counsel for the selling Holders and (ii) each
additional counsel retained by any Holder for the purpose of rendering a legal
opinion on behalf of any such Holder in connection with any Underwritten Demand
Registration (but only for the reasonable fees and disbursements directly
associated with rendering such opinions) (collectively, “Selling Holder
Counsel”), not to exceed fifty thousand dollars ($50,000) in the aggregate,
shall be borne and paid by the Company; provided, however, that the Company
shall not be required to pay for any expenses of any registration proceeding
begun pursuant to Section 2.1 if the registration request is subsequently
withdrawn at the request of the Holders of a majority of the Registrable
Securities to be registered (in which case all selling Holders shall bear such
expenses pro rata based upon the number of Registrable Securities that were to
be included in the withdrawn registration), unless the Holders of a majority of
the Registrable Securities agree to forfeit their right to one (1) registration
pursuant to Section 2.1(a) or Section 2.1(b), as the case may be; provided,
further, that if, at the time of such withdrawal, the Holders shall have learned
of a material adverse change in the condition, business, or prospects of the
Company from that known to the Holders at the time of their request and have
withdrawn the request with reasonable promptness after learning of such
information then the Holders shall not be required to pay any of such expenses.
All Selling Expenses relating to Registrable Securities registered pursuant to
this Agreement shall be borne and paid by the Holders pro rata on the basis of
the number of Registrable Securities registered on their behalf.

3.4 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of Articles II or III herein.

ARTICLE IV.

INDEMNIFICATION.

4.1 Indemnification by the Company. If any Registrable Securities are included
in a registration statement under this Agreement, to the extent permitted by
law, rule or regulation (collectively, “Law”), the Company will indemnify and
hold harmless each selling Holder, and the partners, members, officers,
directors, and stockholders of each such Holder; legal counsel and accountants
for each such Holder; any underwriter (as defined in the Securities Act) for
each such Holder; and each Person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any Damages, and the Company will pay to each such Holder, underwriter,
controlling Person, or other aforementioned Person any legal or other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 4.1 shall not apply to amounts paid in settlement of any such claim or
proceeding if such settlement is effected without the consent

 

11



--------------------------------------------------------------------------------

of the Company, which consent shall not be unreasonably withheld, nor shall the
Company be liable for any Damages to the extent that they arise out of or are
based upon an untrue statement or omission made in reliance upon and in
conformity with written information furnished by or on behalf of any such
Holder, underwriter, controlling Person, or other aforementioned Person
expressly for use in connection with such registration.

4.2 Indemnification by Holders. If any Registrable Securities are included in a
registration statement under this Agreement, to the extent permitted by Law,
each selling Holder, severally and not jointly, will indemnify and hold harmless
the Company, and each of its directors, each of its officers who has signed the
registration statement, each Person (if any), who controls the Company within
the meaning of the Securities Act, legal counsel and accountants for the
Company, any underwriter (as defined in the Securities Act), any other Holder
selling securities in such registration statement, and any controlling Person of
any such underwriter or other Holder, against any Damages, in each case only to
the extent that such Damages result from any untrue statement or alleged untrue
statement of a material fact contained in any registration statement of the
Company, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto or an omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in written information
furnished by or on behalf of such selling Holder expressly for use in connection
with such registration; and each such selling Holder will pay to the Company and
each other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which such Damages may result, as such expenses are incurred; provided,
however, that the indemnity agreement contained in this Section 4.2 shall not
apply to amounts paid in settlement of any such claim or proceeding if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; and provided further that in no event shall the
aggregate amounts payable by any Holder by way of indemnity or contribution
under Sections 4.2 and 4.4 exceed the proceeds from the offering received by
such Holder (net of any Selling Expenses paid by such Holder), except in the
case of fraud or willful misconduct by such Holder.

4.3 Indemnification Procedures. Promptly after receipt by an indemnified party
under this Article IV of notice of the commencement of any action (including any
governmental action) for which a party may be entitled to indemnification
hereunder, such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Article IV, give the indemnifying
party notice of the commencement thereof. The indemnifying party shall have the
right to participate in such action and, to the extent the indemnifying party so
desires, participate jointly with any other indemnifying party to which notice
has been given, and to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties that may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would, in the reasonable opinion of counsel, be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this

 

12



--------------------------------------------------------------------------------

Article IV, to the extent that such failure materially prejudices the
indemnifying party’s ability to defend such action. The failure to give notice
to the indemnifying party will not relieve it of any liability that it may have
to any indemnified party otherwise than under this Article IV.

4.4 Contribution. To provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either (i) any party
otherwise entitled to indemnification hereunder makes a claim for
indemnification pursuant to this Article IV but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case, notwithstanding the fact
that this Article IV provides for indemnification in such case, or
(ii) contribution under the Securities Act may be required on the part of any
party hereto for which indemnification is provided under this Article IV, then,
and in each such case, such parties will contribute to the aggregate losses,
claims, damages, liabilities, or expenses to which they may be subject (after
contribution from others) in such proportion as is appropriate to reflect the
relative fault of each of the indemnifying party and the indemnified party in
connection with the statements, omissions, or other actions that resulted in
such loss, claim, damage, liability, or expense, as well as to reflect any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or allegedly untrue statement of a material fact, or
the omission or alleged omission of a material fact, relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided, however, that, in any such case,
(x) no Holder will be required to contribute any amount in excess of the
proceeds from the offering received by such Holder (net of any Selling Expenses
paid by such Holder) from all such Registrable Securities offered and sold by
such Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this Section 4.4, when combined
with the amounts paid or payable by such Holder pursuant to Section 4.2, exceed
the proceeds from the offering received by such Holder (net of any Selling
Expenses paid by such Holder), except in the case of willful misconduct or fraud
by such Holder.

(a) Conflict. Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.

4.5 Survival. Unless otherwise superseded by an underwriting agreement entered
into in connection with the underwritten public offering, the obligations of the
Company and Holders under this Article IV shall survive the completion of any
offering of Registrable Securities in a registration under this Agreement, and
otherwise shall survive the termination of this Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE V.

OTHER AGREEMENTS.

5.1 Reports Under Exchange Act. With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
shall:

(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144;

(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 (at any time after one hundred eighty (180) days after the
consummation of the Merger), the Securities Act, and the Exchange Act, or that
it qualifies as a registrant whose securities may be resold pursuant to Form S-3
and an Automatic Shelf Registration Statement (in each case at any time that the
Company so qualifies); (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company; and
(iii) such other information as may be reasonably requested in availing any
Holder of any rule or regulation of the SEC that permits the selling of any such
securities without registration or pursuant to Form S-3; provided, however, that
the availability of such documentation on EDGAR shall satisfy such delivery
requirement hereunder.

5.2 Limitations on Subsequent Registration Rights. From and after the
consummation of the Merger, the Company shall not, without the prior written
consent of the Holders of a majority of the Registrable Securities then
outstanding, enter into any agreement with any holder or prospective holder of
any securities of the Company that (i) would provide to such holder the right to
include securities in any registration on other than either a pro rata basis
with respect to the Registrable Securities or on a subordinate basis after all
Holders have had the opportunity to include in the registration and offering all
shares of Registrable Securities that they wish to so include or (ii) allow such
holder or prospective holder to initiate a demand for registration of any
securities held by such holder or prospective holder; provided that this
limitation shall not apply to any additional Holder who becomes a party to this
Agreement in accordance with Section 6.10.

5.3 “Market Stand-off” Agreement.

(a) Each Holder hereby agrees that it will not, without the prior written
consent of the managing underwriter(s), during the period commencing on the date
of the final prospectus relating to the registration by the Company of shares of
its Common Stock or any other equity securities under the Securities Act on a
registration statement on Form S-1 or Form S-3

 

14



--------------------------------------------------------------------------------

(other than a Shelf Registration Statement or an Automatic Shelf Registration
Statement, or to the extent any securities of such Holder are covered by such
registration statement), and ending on the date specified by the Company and the
managing underwriter(s) (such period not to exceed ninety (90) days), with
respect to any Registrable Securities held by it, (i) lend; offer; pledge; sell;
contract to sell; sell any option or contract to purchase; purchase any option
or contract to sell; grant any option, right, or warrant to purchase; or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable
(directly or indirectly) for Common Stock held immediately before the effective
date of the registration statement for such offering or (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of such securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash, or otherwise; provided, that,
nothing herein shall prohibit any Holder from (i) pledging any shares of Common
Stock or any securities convertible into or exercisable or exchangeable
(directly or indirectly) for Common Stock in connection with such Person’s entry
into a credit facility or any other bona fide borrowing or similar lending
arrangement, which shall include margin loans, and for the avoidance of doubt,
any pledgee who receives any shares of Common Stock or any securities
convertible into or exercisable or exchangeable (directly or indirectly) for
Common Stock following the exercise of remedies under such credit facility
borrowing or arrangement shall not be subject to the restrictions set forth in
this Section 5.3(a) or (ii) transferring any shares of Common Stock or any
securities convertible into or exercisable or exchangeable (directly or
indirectly) for Common Stock as a distribution or transfer to general partners,
limited partners, members, stockholders or affiliates (as defined in Rule 405
promulgated under the Securities Act) of the Holder or any corporation,
partnership, limited liability company, investment fund or other entity which
controls or manages or is controlled or managed by the Holder or to entities
under common control or management with the Holder, provided that each
transferee agrees to be bound in writing by the restrictions set forth herein.
The foregoing provisions of this Section 5.3(a) shall be applicable to the
Holders only if all executive officers and directors are subject to the same
restrictions (unless such executive officers or directors are not required to
enter into such restrictions by the underwriters in an underwritten offering);
provided, that the Company shall be deemed to have obtained such agreement from
any executive officer, director or stockholder that is a party to this
Agreement. The underwriters in connection with such registration are intended
third-party beneficiaries of this Section 5.3(a) and shall have the right, power
and authority to enforce the provisions hereof as though they were a party
hereto. Each Holder further agrees to execute such agreements as may be
reasonably requested by the underwriters in connection with such registration
that are consistent with this Section 5.3(a), in which case such agreement shall
replace and supersede the obligations of this Section 5.3(a) with respect to
such registration. Any discretionary waiver or termination of the restrictions
of any or all of such agreements by the Company or the underwriters shall apply
pro rata to all Holders subject to such agreements, based on the number of
shares subject to such agreements.

(b) In order to enforce the foregoing, the Company may impose stop-transfer
instructions with respect to the shares of Common Stock of each Holder (and
transferees and assignees thereof) until the end of such restricted period.

 

15



--------------------------------------------------------------------------------

5.4 Coordination.

(a) During the Coordination Period, no Holder (for purposes of this Section 5.4,
each, a “Coordinated Holder”) will transfer any or all of its Common Stock
received in the Merger pursuant to (i) SEC Rule 144, (ii) in an unregistered
block sale to a financial institution, or (iii) a privately-negotiated
transaction under “Section 4(1)-1/2” of the Securities Act or otherwise (each
such transfer, a “Public Sale”), in each case other than in compliance with this
Section 5.4, provided that the obligations in this Section 5.4 shall not apply
to the Excluded Stock.

(b) A Coordinated Holder wishing to make a Public Sale (“Initiating Coordinated
Holder”) during the Coordination Period shall consult with the other Coordinated
Holders (the “Other Coordinated Holders”) at least two (2) business days prior
to effectuating any such Public Sale in order to allow the Other Coordinated
Holders to participate in the applicable Public Sale. Each Other Coordinated
Holder shall have the right to sell in a Public Sale up to the number of shares
of Common Stock equal to the product obtained by multiplying (i) the number of
shares of Common Stock, other than Excluded Stock, that the Initiating
Coordinated Holder proposes to sell or transfer in such Public Sale by (ii) a
fraction (A) the numerator of which is equal to the number of shares of Common
Stock, other than Excluded Stock, then owned by such Other Coordinated Holder
and (B) the denominator of which is equal to the number of shares of Common
Stock, other than Excluded Stock, then owned by all of the Coordinated Holders.
The Initiating Coordinated Holder shall use its commercially reasonable efforts
to include in the Public Sale all of the shares of Common Stock that the Other
Coordinated Holders have requested to have included pursuant to the immediately
preceding sentence.

(c) Each Coordinated Holder that is an investment fund shall provide reasonable
prior notice to the Other Coordinated Holders prior to any distribution of
Registrable Securities to its partners, members, managers or shareholders (a
“Partner Distribution”).

(d) Subject to applicable Law, no Coordinated Holder shall, in a given one-year
period during the Coordination Period (with the first such one-year period
commencing on the closing date of the Merger and the final such one-year period
commencing on the first anniversary of such closing date), transfer pursuant to
Public Sales, registered offerings, Partner Distributions or otherwise
Registrable Securities in the aggregate representing more than fifty percent
(50%) of the total Registrable Securities, other than Excluded Stock, owned by
such Coordinated Holder on the first day of such one-year period.

(e) If any Coordinated Holder seeks to effectuate an in-kind distribution of all
or part of its shares to its direct or indirect equityholders, which
distribution is otherwise permissible under the agreements by which such
Coordinated Holder is bound, the Company will, subject to applicable lockups,
work with such Coordinated Holder and the Company’s transfer agent to facilitate
such in-kind distribution in the manner reasonably requested by such Coordinated
Holder, subject to applicable legal and regulatory requirements.

(f) The provisions of this Section 5.4 shall terminate on the second (2nd)
anniversary of the consummation of the Merger (the period beginning upon the
consummation of the Merger and terminating upon such second anniversary, the
“Coordination Period”).

 

16



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS.

6.1 Successors and Assigns. The rights under this Agreement may be assigned (but
only with all related obligations) by a Holder to a transferee of Registrable
Securities that (i) is an Affiliate, member, partner or stockholder of a Holder
or its Affiliates; or (ii) is a Holder’s Immediate Family Member or trust for
the benefit of an individual Holder or one or more of such Holder’s Immediate
Family Members, that (x) the Company is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee and the Registrable Securities with respect to which such rights are
being transferred; and (y) such transferee agrees in a written instrument
delivered to the Company to be bound by and subject to the terms and conditions
of this Agreement, including the provisions of Section 5.3. For the purposes of
determining the number of shares of Registrable Securities held by a transferee,
the holdings of a transferee (1) that is an Affiliate, member, partner or
stockholder of a Holder or its Affiliates; (2) who is a Holder’s Immediate
Family Member; or (3) that is a trust for the benefit of an individual Holder or
such Holder’s Immediate Family Member shall be aggregated together and with
those of the transferring Holder; provided further that all transferees who
would not qualify individually for assignment of rights shall have a single
attorney-in-fact for the purpose of exercising any rights, receiving notices, or
taking any action under this Agreement. The terms and conditions of this
Agreement inure to the benefit of and are binding upon the respective successors
and permitted assignees of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.

6.2 Effectiveness; Term. This Agreement shall be valid and enforceable as of the
date of this Agreement and may not be revoked by any party hereto; provided that
the provisions herein (other than this Article VI) shall not be effective until
the consummation of the Merger. In the event the Merger Agreement is terminated
in accordance with its terms, this Agreement shall automatically terminate and
be of no further force or effect. This Agreement shall terminate upon the
(i) date as of which all of the Registrable Securities have been sold,
transferred, disposed of or exchanged pursuant to a registration statement (but
in no event prior to the applicable period referred to in Section 4(a)(3) of the
Securities Act and Rule 174 thereunder (or any successor rule promulgated
thereafter by the SEC)) or (ii) the later of the date as of which (A) there are
no Registrable Securities then outstanding, and (B) the expiration of the
Coordination Period. The provisions of Article IV shall survive any termination.

6.3 Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the
General Corporation Law of the State of Delaware, without regard to conflict of
law principles that would result in the application of any law other than the
law of the State of Delaware, including without limitation Delaware laws
relating to applicable statutes of limitation and burdens of proof.

6.4 Counterparts: Facsimile. This Agreement may be executed in multiple
counterparts (including facsimile and electronic), each of which shall be an
original but all of which together shall constitute but one and the same
Agreement. Counterparts may be delivered via facsimile, electronic mail
(including pdf) or other transmission method and any counterpart so

 

17



--------------------------------------------------------------------------------

delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

6.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.

6.6 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (i) personal delivery to the party to be notified;
(ii) when sent, if sent by electronic mail during the recipient’s normal
business hours, and if not sent during normal business hours, then on the
recipient’s next business day, if sender on the same day sends a confirming copy
of such notice by a nationally recognized overnight courier, freight prepaid,
specifying next-day delivery, with written verification of receipt; or (iii) one
(1) business day after the business day of deposit with a nationally recognized
overnight courier, freight prepaid, specifying next-day delivery, with written
verification of receipt.

If to the Company:

Callaway Golf Company

2180 Rutherford Road

Carlsbad, CA 92008

Attn: Brian P. Lynch

E-mail:

with a copy to (which will not constitute notice):

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, CA 92130

Attn: Craig M. Garner

Kevin C. Reyes

E-mail:

If to a Holder, to the address set forth below such Holder’s name on Schedule A
hereto.

6.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and the holders of a majority of the Registrable
Securities then outstanding; provided that no such amendment, modification or
waiver that would materially and adversely affect a Holder or group of Holders
in a manner different than any other Holder or group of Holders shall be
effective against such Holder or group of Holders without the consent of the
Holders holding a majority of the Registrable Securities that are held by the
group of Holders that is materially and adversely affected thereby, and any
provision hereof may be waived by any waiving party on such party’s own behalf,
without the consent of any other party; provided, further, that Schedule B to
this

 

18



--------------------------------------------------------------------------------

Agreement may be updated upon the consummation of the Merger as provided herein
to set forth the number of shares of Excluded Stock that each Holder receives in
the Merger. Notwithstanding the foregoing, this Agreement may not be amended or
terminated and the observance of any term hereof may not be waived with respect
to any Holder without the written consent of such Holder, unless such amendment,
termination, or waiver applies to all Holders in the same fashion. The Company
shall give prompt notice of any amendment or termination hereof or waiver
hereunder to any party hereto that did not consent in writing to such amendment,
termination, or waiver. Any amendment, termination, or waiver effected in
accordance with this Section 6.7 shall be binding on all parties hereto,
regardless of whether any such party has consented thereto. No waivers of or
exceptions to any term, condition, or provision of this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such term, condition, or provision.

6.8 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

6.9 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

6.10 Additional Holders. Subject to the prior written consent of the Holders
holding a majority of the Registrable Securities, the Company may permit a
Person to become a party to this Agreement by executing and delivering an
additional counterpart signature page to this Agreement, and thereafter such
Person shall be deemed a “Holder” for all purposes hereunder.

6.11 Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

6.12 Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the federal and state courts located within the
geographic boundaries of the United States District Court for the District of
Delaware for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the
federal and state courts located within the geographic boundaries of the United
States District Court for the District of Delaware, and (c) hereby waive, and
agree not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court. The prevailing party shall be entitled to reasonable
attorney’s fees, costs, and necessary disbursements in addition

 

19



--------------------------------------------------------------------------------

to any other relief to which such party may be entitled. Each of the parties to
this Agreement consents to personal jurisdiction for any equitable action sought
in the U.S. District Court for the District of Delaware or any court of the
State of Delaware having subject matter jurisdiction.

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED
BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

6.13 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

[Remainder of Page Intentionally Left Blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

CALLAWAY GOLF COMPANY By:   /s/ Brian P. Lynch Name:   Brian P. Lynch Title:  
Executive Vice President, Chief Financial   Officer and Chief Legal Officer

[Signatures continued on following page.]

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

TOPGOLF INTERNATIONAL, INC. By:   /s/ William Davenport Name:   William
Davenport Title:   Vice President & Chief Financial Officer

[Signatures continued on following page.]

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

DDFS PARTNERSHIP LP By: DDFS Management Company, LLC, its General Partner By:  
/s/ Thomas Dundon Name:   Thomas Dundon Title:   Authorized Signatory

[Signatures continued on following page.]

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

DUNDON 2009 GIFT TRUST By:   /s/ Thomas Dundon Name:   Thomas Dundon Title:  
Authorized Signatory

[Signatures continued on following page.]

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

PEP TG INVESTMENTS LP By: PEP TG Investments GP LLC, its General Partner By:  
/s/ Scott Marimow Name:   Scott Marimow Title:   Authorized Signatory

[Signatures continued on following page.]

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

TGP INVESTORS, LLC By: WestRiver Management, LLC, its Managing Member By:   /s/
Eric Anderson Name:   Erik Anderson Title:   Authorized Signatory

[Signatures continued on following page.]

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

TG INVESTORS II, LLC WestRiver Management, LLC, its Managing Member By:   /s/
Erik Anderson Name:   Erik Anderson Title:   Authorized Signatory

[Signatures continued on following page.]

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

TGP ADVISORS, LLC By:   /s/ Erik Anderson Name:   Erik Anderson Title:  
Authorized Signatory

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

Holders

1. TGP Investors, LLC

2. TGP Investors II, LLC

3. TGP Advisors, LLC

4. DDFS Partnership, LP

5. Dundon 2009 Gift Trust

6. PEP TG Investments LP



--------------------------------------------------------------------------------

SCHEDULE B

Excluded Stock

 

Name of Holder   

Excluded Stock

TGP Investors, LLC    [•] TGP Investors II, LLC    [•] TGP Advisors, LLC    [•]
DDFS Partnership, LP    [•] Dundon 2009 Gift Trust    [•] PEP TG Investments LP
   [•]